Fein, J.,
dissents in a memorandum, as follows. I find on this record no basis to interfere with Special Term’s disposition which granted plaintiffs motion for summary judgment, dismissing the two affirmative defenses alleged in the answer, upon defendant’s failure to comply with the prior direction of Justice McCooe to serve a bill of particulars responsive to the demand. Although the order of Justice McCooe, by its terms, granted on default plaintiffs motion to preclude defendant, unless MABSTOA served a bill of particulars within 30 days after service of the order, defendant concedes on appeal that it consented to entry of the conditional preclusion order and in fact offered no opposition to the motion. No legally sufficient excuse is offered for defendant’s failure to serve its bill of particulars in accordance with the prior order. The conclusory assertion of clerical error in counsel’s office is insufficient. Nor do I find warranted the majority’s "balancing the equities” to excuse the unexplained failure of defendant to serve a bill setting forth the particulars of its defenses contained in its answer. The size of MABSTOA’s operation, contrary to the majority’s implication, does not excuse it from compliance with applicable rules of practice. Nor does it permit disregard of court orders. Defendant has not submitted any evidentiary support sufficient to affirmatively demonstrate that its defenses are real and genuine and raise triable issues of fact. The first affirmative defense alleges what defendant refers to as a "standard defense pursuant to CPLR Article 14-A”, that the accident resulted from plaintiffs culpable conduct and that damages should be diminished in proportion to plaintiffs negligence. That this may be classified by defendant as a "standard defense” in no-fault cases is not dispositive. The majority overlooks that plaintiff was a passenger on defendant’s bus at the time of the accident and that the record is devoid of any facts to substantiate the asserted defense. Nor does defendant offer any evidence or authority to support its second defense of release and assumption of risk arising from the claim that plaintiff was on the bus pursuant to a pass issued to her and entitling her to free passage. Defendant, in opposition to the motion for summary judgment and in support of its cross motion to excuse its default, failed to offer an affidavit by a person with requisite knowledge of the facts, as required. Nor did defendant submit the pass to Special Term to review in connection with the court’s passing upon its validity. Moreover, there is no showing that defendants’ duty to plaintiff was in any way diminished by the existence of such a pass. Under the circumstances, summary judgment dismissing the two affirmative defenses was appropriate to give effect to the binding order of preclusion (Crump v City of New York, 67 AD2d 634; Geer v Weissberg, 62 AD2d 931; Jawitz v British Leyland Motor, 42 AD2d 536).